Title: To Benjamin Franklin from Lotbinière, 8 February 1783
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


Monsieur
paris, petit hôtel de Lordat Rue de BourgogneCe samedi matin 8 fevrier 1783.
J’ai Eu l’honneur de vous faire Compliment dernierement Sur la signature des préliminaires de la paix, sans savoir Encore Ce qui Concernoit particulierement vos Etats. Je vis le tout hier dans le Courrier de l’Europe, Et suis tres satisfait des limites que vous avez fixé Entre vous et Vos voisins Bretons; ils sont par Ce moyen beaucoup moins En Etat de Vous nuire, que vous a Eux.
J’ai pris au même tems la liberté de rappeller a Votre Excellence le souvenir de mes deux seigneuries a la tête du lac Champlain (allainville, Et hocquart); de la promesse que vous me fites a mon retour du Continent de l’amérique, En 1777, que vous recommanderiez le plus particulierement Cette affaire au Congrès, En lui faisant passer Copie des papiers que j’eus l’honneur de Vous remettre alors; Et J’Espère, ayant pris date de si longue main, que la Chose doit desja avoir Eté déterminée intèrieurement, beaucoup avant les derniers arrangements, de maniere a me louer de la justice Complette que me doivent vos Etats a Cette occasion Et Conformément a mes titres Et aux traités qui m’assuroient la pleine propriété de Ces biens, pour En jouir a perpétuité de la maniere dont j’en avois joui Et du jouir avant. J’ose vous réitérer ma priere a ce sujet, regardant Ces seigneuries Comme mon appui unique Et le lieu de mon azile a venir. J’en ai prévenu dez longtems, Et tout recemment encore M. le Comte de Vergennes, qui, je l’espere, aura pû vous En toucher desja quelques mots.—
J’ai l’honneur d’Etre avec beaucoup de Respect Monsieur de Vôtre Excellence le très humble Et tres obeissant serviteur
Lotbiniere
 
Notation: Lotbiniere 8 Fevr. 1783.
